Citation Nr: 1409263	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-01 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for high blood pressure. 

2.  Entitlement to service connection for a heart condition. 

3.  Entitlement to service connection for dizziness, to include as secondary to service connected bilateral hearing loss and tinnitus. 

4.  Entitlement to service connection for a back disorder. 

5.  Entitlement to service connection for a bilateral hip disorder. 

6.  Entitlement to service connection for a left leg condition. 

7.  Entitlement to service connection for a left knee condition. 

8.  Entitlement to service connection for a left foot/heel condition. 

9.  Entitlement to service connection for a left ankle condition. 


REPRESENTATION

Appellant represented by:	Mr. Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1972 to August 1976. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Lincoln, Nebraska (RO), which in pertinent part denied the benefits sought on appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for a back disorder, bilateral hip disorder, left knee disorder, left leg disorder, left ankle disorder, and left foot/heel disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.





FINDINGS OF FACT

1.  The competent medical evidence of record does not show that the Veteran has a current diagnosed heart condition. 

2.  Competent medical evidence does not show that the Veteran was first diagnosed with hypertension until three decades after his separation from service, and the preponderance of the evidence is against a finding that his high blood pressure, currently identified as hypertension, is the result of a disease or injury in active duty service.

3.  The preponderance of the medical evidence is against a finding that the Veteran's current disorder manifested by dizziness is related to his period of service or proximately caused by his service-connected bilateral hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a heart disorder have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing entitlement to service connection for high blood pressure have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for establishing entitlement to service connection for a disability manifested by dizziness have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent letters to the Veteran in March 2010 and November 2010 that addressed of the elements concerning his claims for service connection prior to adjudication of the claims in an April 2010 and March 2011 rating decisions, respectively.  The letters informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The Veteran was also informed on how VA determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  
The Veteran was provided with VA ear examination in January 2011 and an addendum medical statement was provided in February 2011 after additional testing was performed.  The February 2011 medical opinion was rendered after a review of the record and the examiner provided a comprehensive statement in support of the conclusion.  The Board finds that the medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board acknowledges that VA has not afforded the Veteran with VA examinations relating to his service connection claims for a heart disorder and high blood pressure.  However, the Board finds that such examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Pertinently, there is no current diagnosis for a heart condition.  
Although there is a current diagnosis of hypertension, post-service treatment records show that the Veteran was not first diagnosed or treated for hypertension until three decades after his discharge.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's current diagnosed disorder and his service.  While the Veteran believes his current diagnosed disorder is related to service, he is not competent to testify to such matter because this question requires specialized knowledge, training, or experience due to the complexity of the internal body systems.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Moreover, the Veteran has not asserted that he has had continuity of hypertension or heart problems since his period of service.  Simply stated, referral of the claims for examination or obtainment of medical opinions on the matters of service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); see also McLendon, 20 Vet. App. 79. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

      Heart Condition

The Veteran seeks entitlement to service connection for a heart condition.  The Veteran contends that he developed a heart condition as a result of his period of service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

In this case, the evidence of record does not provide any medical basis for holding that the Veteran has a current disability manifested by a heart condition.  A review of the Veteran's service treatment records does not show any complaints, treatment or diagnosis for a heart-related condition.  While the Veteran complained of right sided chest pain in November 1973, his symptomatology was felt to be attributed to a pulomonary condition and there was no finding of heart-related problems.  In fact, on the Veteran's December 1975 examination prior to separation, the Veteran's heart and vascular systems were evaluated as normal, and on the associated report of medical history, the Veteran denied a history of heart problems.  

There is no disputing the post-service treatment records show that the Veteran had a history of abnormal test results, but the examining physicians determined that there was no evidence of clinically significant heart-related findings.  See the report of a VA November 1985 general medical examination with electrocardiography (EKG) test results.  In addition, a March 22, 2011 stress test revealed abnormal findings, but a March 29, 2011 EKG test and nuclear medical study results were normal.  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296   (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  

Nothing in the medical evidence reflects that the Veteran has exhibited an actual disability manifested by the electrographic abnormalities at any time during the current appeal period.  That is, there is no competent evidence to suggest that the abnormal test results are manifestations of a current heart disability.  The clinical findings, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282   (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  Because abnormal test results are merely clinical findings, which have not been attributed to an underlying heart condition, service connection must be denied. 

Indeed, without a finding that the Veteran has been diagnosed with any heart disorder at any time during the appeal period, no valid claim for service connection exists.  See also McClain v. Nicholson, 21 Vet. App. 319   (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, service connection cannot be awarded. 

In reaching this conclusion, the Board has not overlooked the Veteran's contentions - his general assertions that his abnormal test results may be the precursor of some disease process.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469   (1994); and Buchanan v. Nicolson, 451 F.3d 1331   (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316. The Board does not question the sincerity of the Veteran's beliefs; however, he is not competent on his own to establish that his complaints are a manifestation of an underlying heart disorder, which is a matter requiring medical expertise, which he simply does not have.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Consequently, the probative value of the Veteran's implied or explicit assertions are greatly outweighed by the objective clinical findings of record.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

      Hypertension 

The Veteran seeks entitlement to service connection for high blood pressure, currently identified as hypertension.  He contends that he has high blood pressure which is attributed to his military service. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of hypertension.  See a March 22, 2011 VA treatment record.  Element (1), current disability, is satisfied. 
The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The service treatment records do document the Veteran's complaints of chest pain in November 1973, but there is no indication in those records that the Veteran was felt to have been hypertension based on his symptomatology.  Rather, his symptomatology (chest pain, dizziness, dyspnea) were thought to be associated with pulmonary problem or hyperventilation.  Moreover, none of the recorded in-service blood pressure readings (BPRs) is suggestive of hypertension as defined by VA.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater, with a diastolic blood pressure of less than 90mm.)  At the time of the Veteran's December 1975 examination prior to separation, his heart and cardiovascular system were evaluated as normal, and his blood pressure reading was 120/80.  The associated report of medical history shows the Veteran denied having experienced heart trouble or high blood pressure. 

After the Veteran's separation from service, the Veteran was afforded a November 1985 VA general medical examination in conjunction with a claim for pension.  The general medical VA examination report shows that the Veteran's blood pressure readings were 114/80, 130/84, 111/80, 170/80, and 134/80.  Subsequent VA treatment records show his blood pressure readings were 130/60 in June 2010, 136/75 in July 2010, and 141/83 in December 2010.  

The available subsequent post-service treatment records do not show that the Veteran was treated for hypertension until 2011.  On March 22, 2011, the Veteran had an abnormal stress test and his blood pressure reading was 142/84.  He was assessed with high blood pressure and prescribed a low dose of lisinopril medication.  A subsequent March 22, 2011 VA treatment record shows that the Veteran was being prescribed lisinopril for hypertension. 

The evidence of record does not show that the Veteran's hypertension was first incurred during his period of service or until more than three decades beyond the one year presumptive period for hypertension.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The competent evidence of record does not demonstrate that the Veteran's hypertension had an onset during his periods of service or within the first year after his separation from service.  Element (2), an in-service injury or disease, has not been satisfied. 

For purposes of completeness, the Board will also discuss element (3), nexus or relationship.  Here, there is no favorable medical nexus opinion of record that supports medical links between the current diagnosed hypertension and the Veteran's period of service.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence indicative of hypertension in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for all three of the conditions until three decade after service, and no medical evidence linking the currently diagnosed disorder directly to service.  A VA examination is not called for in this matter.  See McClendon, 20 Vet. App. 79.  

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Savage, 10 Vet. App. at 495-97.  However, the Veteran has not asserted at point during the appeal period that he has experienced symptoms of hypertension continuously since his period of service.  

Rather, he simply asserted that his high blood pressure is related to service.  Notably, hypertension is a disorder that is demonstrated through the results of blood pressure testing, and the Board observes that the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertension) do not contemplate any symptoms that would be capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, element (2), in-service disease or injury, and element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claims fails on these bases.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.

      Dizziness Disorder 

In this case, the Veteran seeks entitlement to service connection for a disorder manifested by dizziness.  He asserts that his dizziness is secondary to his service-connected bilateral hearing loss and tinnitus disabilities.  

The Board will first address the Veteran's claim for service connection on a direct basis.  Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

Here, the evidence of record establishes that the Veteran suffers from a balance disorder.  See the report of a January 2011 VA ear examination with February 2011 addendum.  Element (1), current disability, is satisfied. 

The Veteran's service treatment records show he complained of dizziness in November 1973 and May 1974, but clinical evaluations revealed normal neurologic examinations at those times and the Veteran's symptoms were attributed to non-neurologic origins.  In 1973, it was felt that his complaints of headaches, dizziness, and numbness in the hands were associated with episodes of hyperventilation, and in 1974, the Veteran's symptoms were felt to be associated with renal-related problem.  None of the subsequent service treatment records shows complaints, treatment or diagnosis for any dizziness or balance-related disorders.  The December 1975 examination report prior to separation shows the Veteran received a normal neurologic evaluation, and on his associated medical history report, the Veteran denied having had experienced dizziness or fainting spells.  Significantly, it was not until three decades after the Veteran's discharge from service, that the record show he complained of dizziness when he initiated his claim in November 2010.  

The evidence of record does not show that the Veteran has been treated for or diagnosed with a dizziness or balance disorder in service, at separation, or until three decades after his discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Element (2), an in-service injury or disease, has not been satisfied.  

In addition, the evidence of records does not establish element (3), nexus or relationship between the current disability and the Veteran's period of service.   The clinical evidence does not reflect, nor has the Veteran's provided lay statements to the effect that he has experienced symptoms of dizziness or balance-related problems since service.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The record also contains the negative medical nexus opinion by the VA examiner, who conducted the January 2011 VA ear examination with a February 2011 addendum.  In the February 2011 addendum, the VA examiner concluded the clinical findings demonstrated that the Veteran currently suffered from a balance disorder, that was central in origins and not vestibular in nature, which was unlikely related to the symptoms that he experienced during his period of service.  The VA examiner's medical conclusion was based on a review of the claims folder and the findings from clinical evaluation. 

Accordingly, element (2), in-service disease or injury, and element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim fails on a direct basis.  

Turning to the Veteran's primary assertion, entitlement to service connection on a secondary basis, the remaining question is whether the current balance disorder is proximately caused or aggravated by his service-connected bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.310.  

In the January 2011 VA examination report, based on the findings from examination,  VA examiner noted that the Veteran did not describe symptoms of true vertigo, but instead, he described experiencing an unspecified balance disorder which was likely central in origin.  After further evaluation, in a February 2011 addendum, the VA examiner noted that vestibular test results revealed findings consistent with central nervous system pathology.  The VA examiner found that the Veteran's current balance disorder was not related to a vestibular pathology, and not indicative of an association with the Veteran's service-connected bilateral hearing loss or tinnitus.  See the January 2011 VA ear examination report with February 2011 addendum. 

There is no medical evidence in support of a causal relationship, to include aggravation, between the Veteran's current balance disorder and his service-connected disabilities. 

The Veteran has expressed his own lay opinion and belief that his bilateral hearing loss and tinnitus are contributing to his dizziness/balance problems.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the interplay between disabilities and biomechanics involved here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  This is not a situation where the Veteran is reporting an observed cause and effect relationship, Layno v. Brown, 6 Vet. App. 465 (1994), the Veteran is applying analysis and reasoning which requires knowledge beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lack of expertise and qualifications, and his belief, while sincerely held, is not competent nexus evidence.

In sum, the competent evidence of record is against the claim; there is no doubt to be resolved.  Service connection for dizziness/balance disorder is not warranted.


ORDER

Entitlement to service connection for a heart disorder is denied. 

Entitlement to service connection for high blood pressure is denied. 

Entitlement to service connection for dizziness is denied. 



REMAND

The Veteran seeks entitlement to service connection for a back, left leg, left knee, left ankle, left foot/heel and bilateral hip disorders.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

A remand is required to provide the Veteran with another VA examination in conjunction with his service connection claims for back, left leg, left knee, left ankle, left foot/heel, and bilateral hip disorders.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was afforded with a VA joint examination in March 2010.  The VA examiner stated that because negative medical nexus opinions were being provided the examiner did not write the findings from clinical evaluation in the examination report.   The VA examiner concluded that based on a review of the medical evidence of record, the claimed conditions were less likely than not secondary or permanently aggravated by his service-connected right knee disability.  The examiner found based on findings from clinical examination, the Veteran favored his left foot, and his change in gait did not originate from his right knee.  However, the RO did not instruct, and the VA examiner did not provide medical opinions regarding the question of direct service connection for each claimed disorder. 

The Board notes that a November 1973 in-service chest x-ray report noted findings of mild scoliosis of mid-spine, convexed to the right.  Subsequent service treatment records show the Veteran complained of low back pain in May 1974 and he was assessed with musculoskeletal involvement.  At the time of his separation in December 1975, the Veteran reported a history of recurrent back pain.  The record also demonstrates that the Veteran sustained injuries when he fell 10-12 feet from a ladder in May 1976, and he was treated primarily for right knee problems.  See VA treatment records dated in 1976. 

Post-service treatment records show that the Veteran again injured his low back in 1984 while at work.  A January 1985 private orthopedic evaluation report noted that lumbar x-ray revealed findings of lumbosacral area abnormalities, including some rotation of L-5 on the sacrum.  It was felt that the Veteran had a current "lumbosacral strain that aggravated pre-existing and general anomalies in his lower back."  Subsequent VA treatment records show findings of degenerative disc disease with neurologic involvement affecting his right and left lower extremities.  

In addition, the record contains a June 2010 private treatment record in which the Veteran's treating physician found that had degenerative disc disease with radicular symptoms as well as hips, left knee, left ankle, and left foot problems, are possibly related on some level to his prior in-service fall.  The June 2010 positive medical nexus was based solely the Veteran's reported history. 

A VA examination is needed in order to address the question of direct service connection in conjunction with the Veteran's claimed disorder.  On remand, the Veteran should be afforded with new VA joint and spine examinations that identify the nature and etiology of his claimed conditions. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records and update the record with the Veteran's VA treatment records since 2011. 

2.  Provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed back disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that any back disorder, was caused or aggravated by the Veteran's military service. The examiner should address the Veteran's service treatment records, including the 1973 radiologic evidence of scoliosis, 1974 and 1975 documenting complaints of back pain, and as well as the Veteran's contentions and private medical evidence linking his current back disorder to his May 1976 fall.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided, it must be noted in the examination report, and a rationale provided for why a medical conclusion cannot be provided. 

3.  Provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed bilateral hips, left knee, left ankle, and left foot/heel disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

Based on a review of the record, the examiner should provide opinions as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral hip, left knee, left ankle, and/or left foot/heel disorder is causally or etiologically related to the Veteran's period of active service.  The examiner should address the Veteran's contentions and the June 2010 private medical evidence linking his current disorders to his May 1976 fall.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided, it must be noted in the examination report, and a rationale provided for why a medical conclusion cannot be provided. 

4.  Then, after ensuring any other necessary development has been completed and the remand instructions have been complied with, readjudicate the Veteran's service connection and increased rating claim with consideration of evidence received since the most recent supplemental statement of the case.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


